Prepared by:Leslie Zimberg Martin 701 Ninth Street, NW - Suite 1220 Washington, D.C. 20068 Phone (202) 872-2585 Return to: Leslie Zimberg Martin Associate General Counsel - PHI 701 Ninth Street, NW - Suite 1220 Washington, D.C. 20068 Phone (202) 872-2585 INDENTURE SUPPLEMENTAL TO MORTGAGE AND DEED OF TRUST (Dated January 15, 1937) Executed By ATLANTIC CITY ELECTRIC COMPANY TO THE BANK OF NEW YORK MELLON, Trustee. Dated as of November 6, 2008 TABLE OF CONTENTS* Page PARTIES 1 RECITALS 1 Execution of Mortgage 1 Execution of Supplemental Indentures 1 Acquisition of property rights and property 1 No Default under Original Indenture 2 Provision for issuance of bonds in one or more series 2 Right to execute supplemental indenture 2 Issue of other series of bonds 2 Issue of bonds of the New Series 2 Form of bond of the New Series 2 Trustee’s Authentication Certificate 6 Supplemental Indenture 6 Compliance with legal requirements 6 GRANT 6 DESCRIPTION OF PROPERTY 7 APPURTENANCES, ETC 7 HABENDUM 7 ENCUMBRANCES 7 TRUST 8 SEC. 1. Creation of Bonds of the New Series 8 Date of Maturity 8 Interest Rate 8 Redemption 9 Global Security 9 SEC. 2. Issuance of Bonds of the New Series 10 SEC. 3. Approval of Supplemental Indenture by Board of Public Utilities, State of New Jersey not to be construed as approval of other acts 10 SEC. 4. Supplemental Indenture and Original Indenture to be construed as one instrument 10 Limitation on rights of others 10 Trustee assumes no responsibility for correctness of recitals of fact 10 Execution in counterparts 10 TESTIMONIUM 11 SIGNATURES AND SEALS 11 ACKNOWLEDGEMENTS 13 *The Table of Contents shall not be deemed to be any part of the Indenture Supplemental to Mortgage and Deed of Trust. -i- SUPPLEMENTAL INDENTURE, dated as of November 6, 2008 for convenience of reference, and effective from the time of execution and delivery hereof, made and entered into by and between ATLANTIC CITY ELECTRIC COMPANY, a corporation of the State of New Jersey (hereinafter sometimes called the “Company”), party of the first part, and THE BANK OF NEW YORK MELLON (formerly known as The Bank of New York and as successor in such capacity to the Irving Trust Company), a corporation of the
